

Exhibit 10.7


Director Compensation Summary


The members of the Lionsgate’s Board of Directors (the “Board”) who are not
employees of Lionsgate (the “Non-Employee Directors”) receive an annual retainer
of $50,000, an award of restricted share units with a grant date value of
$50,000 granted annually on the date of Lionsgate’s Annual General Meeting of
Shareholders (with the value based on the closing price of Lionsgate’s common
shares (the “Shares”) on the date prior to the grant date and the number of
units rounded to the nearest whole unit) and a fee of $1,400 for each meeting of
a committee on which a Non-Employee Director is a member and attends, in person
or via teleconference or videoconference. The restricted share units vest in
annual installments over three (3) years following the date of grant and are
paid upon vesting in an equivalent number of Shares. The non-employee Chairman
of the Board receives an additional annual retainer of $52,000, the Chairman of
the Audit & Risk Committee receives an additional annual retainer of $15,000,
and the Chairman of the Compensation Committee, the Chairman of the Nominating
and Corporate Governance Committee, and the Chairman of the Strategic Advisory
Committee each receive an additional annual retainer of $10,000.


The retainers and fees for the Non-Employee Directors are paid, at the
director’s election, either 50% in cash and 50% in the form of Shares, or 100%
in the form of Shares. However, the Board retains discretion to provide for the
retainers for one (1) or more directors to be paid in a different mix of cash
and Shares (including payment of the entire retainer in cash) as it determines
appropriate. Retainers are paid in two (2) installments each year, with the
number of Shares to be delivered in payment of any retainer to be determined by
dividing the dollar amount of the retainer to be paid in the form of Shares by
the average closing price of Shares for the previous five (5) business days
prior to payment.


Lionsgate requires that Non-Employee Directors maintain an ownership position in
Lionsgate of at least $150,000 of Shares; provided, however, that new directors
shall have three (3) years from their initial election to the Board to reach
this ownership threshold. Pursuant to Lionsgate’s policies, directors are also
reimbursed for reasonable expenses incurred in the performance of their duties.






